                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         EASTERN DIVISION
                         NO. 4:18-CR-00043-D

UNITED STATES OF AMERICA               )
                                       )
                   v.                  )       NOTICE OF APPEARANCE
                                       )
ANDREW SMITH, III                      )


      Please enter my name as an attorney of record on behalf of the Plaintiff in

the above-captioned action. Copies of all correspondence and pleadings should be

mailed to the undersigned at the below address.

      Respectfully submitted this 8th day of July, 2019.


                                       ROBERT J. HIGDON, JR.
                                       United States Attorney


                                       BY: /s/ John E. Harris
                                            JOHN E. HARRIS
                                       Assistant United States Attorney
                                       Attorney for Plaintiff
                                       Civil Division
                                       310 New Bern Avenue, Suite 800
                                       Federal Building
                                       Raleigh, NC 27601-1461
                                       Telephone: (919) 856-4530
                                       Facsimile: (919) 856-4821
                                       E-mail: John.Harris5@usdoj.gov
                                       NC State Bar No. 49253




                                           1




         Case 4:18-cr-00043-D Document 33 Filed 07/08/19 Page 1 of 2
                          CERTIFICATE OF SERVICE

      I certify that I have on this 8th day of July, 2019, served a copy of the foregoing

Notice of Appearance upon counsel electronically via ECF:

David E. Wicclair
Email: david_wicclair@fd.org

                                        ROBERT J. HIGDON, JR.
                                        United States Attorney


                                        BY: /s/ John E. Harris
                                            JOHN E. HARRIS
                                        Assistant United States Attorney
                                        Attorney for Plaintiff
                                        Civil Division
                                        310 New Bern Avenue, Suite 800
                                        Federal Building
                                        Raleigh, NC 27601-1461
                                        Telephone: (919) 856-4530
                                        Facsimile: (919) 856-4821
                                        E-mail: John.Harris5@usdoj.gov
                                        NC State Bar No. 49253




                                           2




         Case 4:18-cr-00043-D Document 33 Filed 07/08/19 Page 2 of 2
